Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 11/30/2022 in which claims 1-3, 5, 6, 8-13, 15, 16, and 18-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 6, 8-11, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rusan (US 2020/0296364) in view of Sarwer (US 2022/0279176).

As to claim 11, Rusan teaches an apparatus for video coding, comprising processing circuitry configured to ([0070] and [0074]):

determine a first offset value by applying a non linear mapping based filter to first reconstructed samples at a first node along a loop filter chain that includes a plurality of video filters ([0055], [0063], [0064], [0178], and [0212]);

and apply the first offset value to an intermediate reconstructed sample at a second node along the loop filter chain to generate a second reconstructed sample ([0057], [0066], and [0067]).

Rusan does not teach wherein the first node is different from the second node such that the intermediate reconstructed sample to which the first offset value is applied is not included in the first reconstructed samples used to generate the first offset value.

However, Sarwer teaches wherein the first node is different from the second node such that the intermediate reconstructed sample to which the first offset value is applied is not included in the first reconstructed samples used to generate the first offset value (see FIGs. 10, 11, 12, and 15 as well as [0110]-[0112]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rusan’s system with Sarwer’s system. In Sarwer’s disclosure, in order to improve the compression performance, a directional cross component filter is proposed. In the proposed method, an offset is generated for each chroma sample from the collocated and neighboring luma samples. The filter is operated in block-by-block basis. For each luma block, a direction is computed from the reconstructed luma block and the filter coefficients for that direction are generated and signaled to the decoder (Sarwer; [0110]).

As to claim 1, the aforementioned claim is rejected similarly as claim 11.

As to claims 5 and 15, the combination of Rusan and Sarwer teaches wherein each of the first node and the second node is one of: an input node of the loop filter chain; an output node of the loop filter chain; or an intermediate node of the loop filter chain (Rusan; [0066]-[0067]; Sarwer; see FIGs. 10, 11, 12, and 15 as well as [0110]-[0112]).

As to claims 6 and 16, the combination of Rusan and Sarwer teaches wherein the first reconstructed samples are generated by at least one off a processing module prior to a deblocking filter; the deblocking filter; a constrained directional enhanced filter; or a loop restoration filter (Rusan; [0057]; Sarwer; see FIGs. 10, 11, 12, and 15 as well as [0110]-[0112]).

As to claims 8 and 18, the combination of Rusan and Sarwer teaches wherein the first reconstructed samples are generated by a processing module prior to a deblocking filter, and the intermediate reconstructed sample is generated by at least one of the deblocking filter; a constrained directional enhanced filter; or a loop restoration fitter (Rusan; [0055]; Sarwer; see FIGs. 10, 11, 12, and 15 as well as [0110]-[0112]).

As to claims 9 and 19, the combination of Rusan and Sarwer teaches wherein the first reconstructed samples are generated by a deblocking filter, and the intermediate reconstructed sample is generated by at least one of a constrained directional enhanced filter; or a loop restoration filter (Sarwer; see FIGs. 10, 11, 12, and 15 as well as [0110]-[0112]).

As to claims 10 and 20, the combination of Rusan and Sarwer teaches wherein the first reconstructed samples are generated by a constrained directional enhanced filter, and the intermediate reconstructed sample is generated by a loop restoration filter (Sarwer; see FIGs. 10, 11, 12, and 15 as well as [0110]-[0112]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rusan in view of Sarwer and further in view of Li (US 2021/0044834).

As to claims 2 and 12, the combination of Rusan and Sarwer does not teach wherein the non linear mapping based filter is a cross-component sample offset (OCSO) filter and the intermediate reconstructed sample and the first reconstructed samples are of different color components.

However, Li teaches wherein the non linear mapping based filter is a cross-component sample offset (OCSO) filter and the intermediate reconstructed sample and the first reconstructed samples are of different color components ([0003], [0344]-[0345], [0353]-[0354], and [0930]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rusan’s system and Sarwer’s system with Li’s system in order to propose new methods in video coding technology to improve coding efficiency, enhance image quality, and reduce circuit scale.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rusan in view of Sarwer and further in view of Leontaris (US 2017/0230656).

As to claims 3 and 13, the combination of Rusan and Sarwer does not teach wherein the non linear mapping based filter is a local sample offset (LSO) filter, and the intermediate reconstructed sample and the first reconstructed samples are of a same color component.

However, Leontaris teaches wherein the non linear mapping based filter is a local sample offset (LSO) filter, and the intermediate reconstructed sample and the first reconstructed samples are of a same color component ([0051], [0129], [0141]-[0143], and [0152]; also see FIG. 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rusan’s system and Sarwer’s system with Leontaris’s system. In Leontaris’s disclosure, the technical effects of the present disclosure include reducing computational complexity of determining sample adaptive offset parameters, which may facilitate reducing operating duration of a video encoding pipeline and/or circuitry used to implement the video encoding pipeline. For example, computational complexity may be reduced by reducing amount of image data analyzed to determine sample adaptive offset parameters. Additionally, the technical effects of the present disclosure include improve quality/reliability (e.g., ability to reduce likelihood of perceivable visual artifacts) of sample adaptive offset parameters. For example, quality of the sample adaptive offset parameters may be improved by enabling different offset samples to be used to determine edge offset statistics and band offset statistics. Additionally, quality of the sample adaptive offset parameters may be improved by enabling size, location, and/or shape of offset samples used to determine the offset statistics to be dynamically adjusted, for example, to select an important portion and/or exclude a noisy portion. Furthermore, quality of the sample adaptive offset parameters may be improved by enabling selection criteria (e.g., rate-distortion cost) to be dynamically adjusted, for example, to bias toward edge offset parameters or band offset parameters based on variations expected to occur in the decoding image data (Leontaris; [0221]).

Response to Arguments

Applicant's arguments filed 11/30/2022 have been fully considered but they are moot in light of the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482